 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made by and between Content Checked Holdings,
Inc., a Nevada corporation with its principal place of business at 8730 Sunset
Blvd, Suite 240, West Hollywood, California 90069 (“Employer”), and Kalle
Bergman, an individual residing at 520 Broadway, 2nd floor, Santa Monica, CA
90401 (“Employee”). The Employer and the Employee are also referred to
hereinafter individually as a “Party” or collectively as the “Parties.”

 

ARTICLE 1. EMPLOYMENT AND TERM

 

Section 1.01. Employer employs Employee and Employee hereby accepts employment
with Employer. The term of this Agreement shall be 24 months, commencing on
August 15, 2016 (“Starting Date”.) The Agreement is renewable for a further
period upon written agreement of both parties. At the time of the renewal the
parties will determine and agree in writing any changes and/or amendments to
this Agreement.

 

ARTICLE 2. EMPLOYEE’S DUTIES

 

Section 2.01.

 

Employee is hired by Employer as a Chief Creative Officer / Head of Honest
Cooking to perform the following duties:

 

A. Chief Creative Officer Job Duties:

 

KB shall be the lead of CNCK’s advertising and marketing department, working
with designers, artists, copywriters, sales teams and marketers to create a
vision for CNCK. KB will plan advertising, oversee the creative process and give
guidance to the creative people at CNCK. KB will not be responsible for CNCK’s
administrative tasks.

 

B. Head of Honest Cooking Job Duties:

 

KB shall oversee and administer the day-to-day activities of Honest Cooking.

 

Section 2.02. Employee shall devote all of his working time, attention,
knowledge, and skills to Employer’s business interests and shall do so in good
faith, with best efforts, and to the reasonable satisfaction of the Employer.

 

Section 2.03. Employee has to follow the laws and provisions of the country, the
state(s), and the respective municipalities of employment. Employee shall
furthermore comply with all Employer’s rules, regulations and policies as
determined from time to time in force.

 

Section 2.04. Employee shall indemnify and hold harmless Employer from all
liability for loss, damage, or injury to persons or property resulting from the
negligence or misconduct of Employee.

 

 -1- 

 

 

Section 2.05. Employee represents and warrants (a) that he is fully qualified
and competent to perform the responsibilities for which he is being hired
pursuant to the terms of this Agreement; (b) that Employee is eligible to accept
employment, being in compliance with all relevant federal and state laws as well
as federal immigration laws and social security provisions pertaining to work
permits and understands that employment is expressly conditioned upon Employee’s
completion, to Employer’s satisfaction, of the I-9 form known as “Employee
Eligibility Verification Form” and upon submission to Employer of original
documents satisfactory to demonstrate to Employer Employee’s employment
eligibility; and (c) that Employee’s execution of this Agreement, his employment
with Employer, and the performance of his proposed duties under this Agreement
shall not violate any obligations he may have to any other former employer or
other person or other proprietary or confidential information of any other
person or entity.

 

ARTICLE 3. OBLIGATIONS OF EMPLOYER

 

Section 3.01. Employer shall provide Employee with an office space suitable to
Employee’s position and adequate for the performance of his duties.

 

Section 3.02. Employer shall indemnify Employee for all necessary expenditures.
This could be cost incurred by Employee in direct consequence of the discharge
of his duties on Employer’s behalf, it being understood that business expenses
are subject to the provisions of Article 6 below.

 

ARTICLE 4. COMPENSATION OF EMPLOYEE

 

Section 4.01. Employee shall receive a net salary of USD15,000.00 per month.
Applicable taxes according to the State of California and the Federal Government
shall apply the corresponding gross salary, and be deducted from each paycheck,
including social security and Medicare.

 

ARTICLE 5. EMPLOYEE BENEFITS

 

Section 5.01. For each calendar year of employment, Employee shall be entitled
to a minimum of five paid sick leave days and fifteen paid vacation days (the
“Leave Days”). Leave Days shall be only used on business days and shall not
include holidays or weekends. In the event Employee fails to use all of his
Leave Days during a calendar year, the unused Leave Days shall be transferred to
the following calendar year and shall be in addition to the Leave Days for that
calendar year.

 

Employee shall also be entitled to National Holidays. National Holidays shall be
defined as:

 

- New Year’s Day,

 

- Martin Luther King Jr Day

 

- Presidents’ Day

 

- Memorial Day,

 

 -2- 

 

 

- Independence Day,

 

- Labor Day,

 

- Columbus Day

 

- Veterans Day

 

- Thanksgiving Day, and

 

- Christmas Day.

 

Section 5.02. The Employer agrees to provide health, vision, and dental medical
insurance for the Employee, at a minimum, equal to that which is provided to the
other employees of the Employer.

 

Section 5.03. See Appendix A regarding car benefits.

 

ARTICLE 6. REIMBURSABLE EMPLOYEE EXPENSES

 

Section 6.01.

 

(a) Employer shall promptly reimburse Employee for all reasonable travel and
entertaining expenses incurred by Employee in connection with the business of
Employer, provided however, that expenses in the excess of $250 (two hundred and
fifty dollars) must be pre-approved by Employer. See also Appendix A.

 

(b) Each such expenditure shall be reimbursable only if it is of a nature
qualifying it as a proper deduction on the federal and state income tax return
of Employer, and only if Employee furnishes to Employer adequate records and
other documentary evidence required by federal and state statutes and
regulations issued by the appropriate taxing authorities for the substantiation
of each such expenditure as an income tax deduction.

 

ARTICLE 7. PROPERTY RIGHTS OF THE PARTIES

 

Section 7.01.

 

(a) Employee promises and agrees that he will promptly and fully inform Employer
of and disclose to Employer all inventions, designs, improvements, discoveries,
developments, formulas, patterns, devices, processes, software programs,
technical data, customer and supplier lists, and compilations of information,
records, and specifications, and other matters constituting trade secrets as
defined under California Civ. Code Section 3426.1, that he makes during the term
of this Agreement, whether individually or jointly in collaboration with others,
and that pertain or relate to the actual or potential business of Employer or to
any experimental work carried on by Employer, whether or not conceived during
regular working hours.

 

(b) Employee shall make full disclosure to Employer immediately after creating
or making any of the items described in (a), above, and shall thereafter keep
Employer fully informed at all times of all progress in connection therewith.

 

 -3- 

 

 

Section 7.02.

 

(a) Employee agrees that any and all intellectual properties, including, but not
limited to, all inventions, designs, improvements, discoveries, developments,
formulas, patterns, devices, processes, software programs, technical data,
customer and supplier lists, and compilations of information, records, and
specifications, and other matters constituting trade secrets as defined under
California Civ. Code Section 3426.1, that are conceived, developed, or written
by Employee, either individually or jointly in collaboration with others,
pursuant to this agreement, shall belong to and be the sole and exclusive
property of Employer.

 

(b) Employee further agrees to submit any dispute regarding whether any such
intellectual property was conceived, developed, or written pursuant to this
agreement to a review process pursuant to Employer’s rules and policies.

 

(c) Employee agrees that all rights in all intellectual properties prepared by
him pursuant to this agreement, including patent rights and copyrights
applicable to any of the intellectual properties described in Section 7.02(a)
above, shall belong exclusively to Employer, shall constitute “works made for
hire,” and shall be assigned promptly by Employee to Employer. Employee further
agrees to assist Employer in obtaining patents on all such inventions, designs,
improvements, and discoveries that are patentable or copyright registration on
all such works of creation that are copyrightable, and shall execute all
documents and do all things necessary to obtain patent or copyright
registration, vest Employer with full and exclusive title, and protect against
infringement by others.

 

(d) This Section shall not apply to assign to Employer any of Employee’s rights
in any invention that Employee develops entirely on his own time without using
Employer’s equipment, supplies, facilities, or trade secret information, except
for inventions that either (1) relate, at the time that the invention is
conceived or reduced to practice, to Employer’s business or to actual or
demonstrably anticipated research or development of Employer; or (2) result from
any work performed by Employee for Employer.

 

(e) Employee agrees that any social media contacts, including but not limited to
“followers” or “friends”, that are acquired through social media platform
accounts used or created on behalf of Employer shall be the sole property of
Employer, and Employee shall have the duty to disclose a complete list of all
user names and passwords for such social media platforms at the termination of
the Agreement to Employer in order to furnish Employer access to such data.

 

Section 7.03.

 

(a) Employee agrees that all information communicated to him with respect to the
work conducted by or for Employer, whether or not that information was directly
or intentionally communicated, is confidential. Employee also agrees that all
information, conclusions, recommendations, reports, advice, databases, or other
documents generated by Employee pursuant to this agreement, whether maintained
in hard copy or in an electronic medium, is confidential. Employee further
acknowledges and agrees that all confidential data described herein is and
constitutes trade secret information that belongs wholly to and is the exclusive
property of Employer.

 

 -4- 

 

 

(b) Employee promises and agrees that he shall not disclose any confidential
information of Employer or any third party to any other person, orally, in
writing or via electronic communication, unless specifically authorized in
writing by Employer to do so. If Employer gives Employee written authorization
to make any disclosures, Employee shall do so only within the limits and to the
extent of that authorization.

 

(c) Employee shall use his best efforts to prevent inadvertent disclosure of any
confidential information to any third party.

 

(d) Employee acknowledges and agrees that all information concerning the work
conducted by Employer and any potential products of Employer is and constitutes
an exceptionally valuable trade secret of Employer. That information includes,
among other matters, the facts that any particular work or project is planned,
under consideration, or in production, as well as any descriptions of any
existing, pending, or proposed work.

 

Section 7.04. Employee shall not use any confidential information or circulate
it to any other person or persons, except when specifically authorized in
advance by Employer and then only to the extent necessary for any of the
following:

 

(a) Conducting negotiations, discussions, and/or consultations with designated
Employer representatives;

 

(b) Supplying Employer with goods or services at its order;

 

(c) Preparing confidential estimates, bids or proposals, and invitations for
bids or requests for proposals for submission to Employer; and/or

 

(d) Accomplishing any purpose Employer may later specify in writing.

 

Section 7.05. Employee shall return to Employer, promptly at Employer’s request,
all confidential materials. Any materials the return of which is specifically
requested shall be returned promptly at the conclusion of the work on, or
consideration of work on, the project to which the materials relate.

 

 -5- 

 

 

Section 7.06. Employee acknowledges and agrees that the sale or unauthorized use
or disclosure, orally, in writing, or via electronic medium, of any of
Employer’s confidential information obtained by Employee during the course of
his employment under this agreement, including information concerning Employer’s
current or any future and proposed work, services, or products, the facts that
any such work, services, or products are planned, under consideration, or in
production, as well as any descriptions thereof, constitute unfair competition.
Employee promises and agrees not to engage in any unfair competition with
Employer at any time, whether during or following the completion of his
employment with Employer.

 

Section 7.07. Employee promises and agrees that during the term of this
Agreement, he shall not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or in any other individual or representative capacity, engage or
participate in any competitive activity relating to the subject matter of or his
employment with Employer.

 

ARTICLE 8. EMPLOYMENT AT WILL AND TERMINATION

 

Section 8.01. After eighteen (18) months from the Starting Date of this
Agreement, either Employer or Employee may terminate this Agreement on a 15
days’ notice to the other, with or without cause. Employer may terminate the
Agreement, with our without cause, on a 15 days’ notice to Employee, even if 18
months have not yet passed. However, in such an event, Employee shall be
entitled to compensation as if he had been employed by Employer for 18 months.

 

Section 8.02. In the event of termination of this Agreement, Employee shall be
entitled to the compensation earned prior to the date of termination as provided
for in this Agreement computed pro rata up to and including that date. The
Employee shall also be entitled to the benefits provided for in Article 5 of
this Agreement computed pro rata up to and including that date.

 

Section 8.03. If the Employer terminates the Agreement, Employee shall be
entitled to severance payment in the amount of USD30,000.00, which shall be paid
in a lump sum within 60 business days from the termination date. Applicable
taxes according to the State of California and the Federal Government shall
apply to the severance payment.

 

Section 8.04. Employee agrees that all property, including, without limitation,
all equipment, confidential information (as defined above), tangible work
products, documents, books, records, reports, notes, contracts, lists, computer
disks (and other computer-generated files and data), and copies thereof, created
on any medium and furnished to, obtained by, or prepared by Employee in the
course of or incident to his employment, belongs to Employer, and shall be
returned promptly to Employer upon termination of employment.

 

 -6- 

 

 

ARTICLE 9. GENERAL PROVISIONS

 

Section 9.01. Any notices to be given by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraph of this agreement, but each party may change address by written notice
in accordance with this section. Notices delivered personally shall be deemed
communicated as of the date of actual receipt; mailed notices shall be deemed
communicated as of the date on which they are mailed.

 

Section 9.02.

 

(a) This agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Employee by
Employer, and contains all of the covenants and agreements between the parties
with respect to that employment in any manner whatsoever.

 

(b) Each party to this agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, other than those set
forth herein, have been made by any party, or anyone acting on behalf of any
party, and that no other agreement, statement, or promise not contained in this
agreement shall be valid or binding.

 

(c) Any modification of this Agreement will be effective only if it is in
writing signed by the party to be charged.

 

Section 9.03. If any legal action or arbitration is necessary to enforce or
interpret the terms of this agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs, and necessary disbursements in addition to
any other relief to which it or he may be entitled. This provision shall be
construed as applicable to the entire contract.

 

Section 9.04. All disputes hereunder shall be referred to arbitration in Los
Angeles, California, USA in accordance with the Judicial Arbitration and
Mediation Service (“JAMS”) Streamlined Arbitration Rules and Procedures. All
such disputes shall be governed by the laws of the state of California, USA. The
parties shall within thirty (30) days after receipt of the request for
arbitration agree on the appointment of a single arbitrator. The arbitrator
shall conduct hearings; permit cross-examination of all witnesses; and, render a
written decision stating reasons therefor within one month after the request for
arbitration. The award shall be final and enforceable, and may be confirmed by
the judgment of a competent court.

 

Section 9.05. If any provision in this agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.

 

Section 9.06. This agreement shall be governed by and construed in accordance
with the laws of the State of California.

 

 -7- 

 

 

Section 9.07. If Employee dies prior to the expiration of the term of
employment, any moneys that may be due from Employer under this agreement as of
the date of Employee’s death shall be paid to Employee’s executors,
administrators, heirs, personal representatives, successors, and assigns.

 

Section 9.08. Except as may be expressly provided to the contrary herein, the
parties various rights and remedies hereunder shall be cumulative and exercise
or enforcement of any one or more shall not preclude the enforcing party from
exercising or enforcing any of the others, or any additional right or remedy
provided for by law or in equity.

 

Section 9.09. The failure of a party to require performance of any term of this
Agreement, or the waiver by a party of any breach of this Agreement shall not
prevent a subsequent enforcement of such term, nor be deemed a waiver of any
subsequent breach.

 

Executed on July 17, 2016, at Los Angeles, California.

 

EMPLOYER   EMPLOYEE           Content Checked Holdings, Inc.   Kalle Bergman    
      By: /s/ Kris Finstad   By: /s/ Kalle Bergman   Kris Finstad, CEO     Kalle
Bergman

 

 -8- 

 

 

APPENDIX A

 

Car

 

Car lease arrangement for Employee will be discussed by the parties and arranged
by Employer no later than 3 months after the Starting Date of the Agreement. Car
payments in the amount of $400.00 per month will be covered by Employer up until
then.

 

 -9- 

 



 

